 


109 HR 102 IH: Children’s Access to Technology Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 102 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Communications Act of 1934 to provide for the use of unexpended universal service funds in low-income schools, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Children’s Access to Technology Act. 
2.AmendmentSection 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)) is amended— 
(1)by redesignating paragraph (7) as paragraph (8); and 
(2)by inserting after paragraph (6) the following new paragraph: 
 
(7)Additional eligible uses for reverting funds 
(A)Unexpended balances available for expanded purposesIf at the conclusion of any program year, any amount which has been authorized for payment for eligible services under this section remains unexpended, such amount shall be available for distribution under this paragraph to schools serving eligible school districts for expanded services during the succeeding program year, except that— 
(i)the total amount so made available shall not exceed $100,000,000 for any program year; and 
(ii)the amount made available to any individual school for any program year shall not exceed $25,000. 
(B)Expanded servicesFunds available under this paragraph may be used to acquire, in addition to the telecommunications services available under this subsection, information services, including devices necessary to access and use such services. 
(C)Distribution of funds for expanded servicesFunds shall be made available under this paragraph by a system of random selection from schools serving eligible school districts that have submitted applications complying with such regulations as the Commission shall prescribe for purposes of this paragraph. 
(D)Eligible school districtThe term eligible school district means, for any program year, a local educational agency that is eligible for a concentration grant under section 1124A of the Elementary and Secondary Education Act of 1965 for the preceding fiscal year.. 
 
